Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last Office Action, filed on September 9, 2021 has been entered and made of record
Claims 1-16 are currently pending in this application.




This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al (US 20150212576 A1) in view of Macgillivray (US 20180150204 A1) in further view of Higuchi et al. (US 20190221184 Al a translation of prior art PCT/JP2016/072317 (WO 2018020661 A1)) 

As to Claims 1, 4, 15 and 16: 
Ambrus et al discloses an information processing apparatus (Ambrus, see Abstract, where Ambrus discloses methods for enabling hands-free selection of objects within an augmented reality environment are described. In some embodiments, an object may be selected by an end user of a head-mounted display device (HMD) based on detecting a vestibulo-ocular reflex (VOR) with the end user's eyes while the end user is gazing at the object and performing a particular head movement for selecting the object. The object selected may comprise a real object or a virtual object. The end user may select the object by gazing at the object for a first time period and then performing a particular head movement in which the VOR is detected for one or both of the end user's eyes. In one embodiment, the particular head movement may involve the end user moving their head away from a direction of the object at a particular head speed while gazing at the object) comprising: a recognition unit configured to recognize a gaze (Ambrus, see 502 in figure 5, where Ambrus discloses detecting that an end user of an HMO has gazed at a selectable object for a first period of time) and a move of a head of a user (Ambrus, see 506 in figure 5, where Ambrus discloses detecting a particular head movement performed by the end user, the particular head movement controls a selection of a first option of the plurality of menu options); and a display controller configured to control display of information on a subject according to the move of the head (Ambrus, see 510 in figure 5, where Ambrus discloses detecting the selection of the first option in response to detecting the particular head movement and the VOR) that is made after the gaze is turned to the subject (Ambrus, see 504 in figure 5, where Ambrus discloses displaying a radial menu including a plurality of menu options associated with the selectable object to the end user in front of the selectable object in response to detecting that the end user has gazed at the selectable object).
Ambrus differs from the claimed subject matter in that Ambrus does not explicitly discloses a shift and make a simplified display of information on the subject in a head orientation peripheral region that is a peripheral region of a region based on an orientation of the head and a gaze direction peripheral region that is a peripheral region of a region based on a direction of the gaze, wherein the recognition unit and the display controller are each implemented via at least one processor. However in an analogous art, Macgillivray discloses a shift (Macgillivray, see paragraph [0032], where Macgillivray discloses a shift in gaze direction of the user, for example, a shift in eye gaze direction, or a shift in had gaze direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ambrus with Macgillivray. One would be motivated to modify Ambrus by disclosing shift as taught by Macgillivray, and thereby the user's experience in the virtual environment may be enhanced by the ability to select, move, and switch focus on objects in the virtual environment without having to disengage one, or both, Macgillivray, see paragraph [0002]). Macgillivray differs from the claimed subject matter in that Macgillivray does not explicitly disclose make a simplified display of information on the subject in a head orientation peripheral region that is a peripheral region of a region based on an orientation of the head and a gaze direction peripheral region that is a peripheral region of a region based on a direction of the gaze, wherein the recognition unit and the display controller are each implemented via at least one processor.  
However in an analogous art, Higuchi discloses making a simplified display of information on the subject in a head orientation peripheral region that is a peripheral region of a region (Higuchi, see 71B and 71C in figure 3 teaching or suggesting simplified display in comparison to 71f in figure 3 with more information and paragraph [0042], where Higuchi discloses that It is assumed that the five houses 71p, 71q, 71r, 71s, and 71t whose images are captured by the image capturing unit 2 are recognition objects of AR. Among these five houses, the house 71p is located within the display view angle 71i, and additional information 71/ regarding the house 71a corresponding to the house 71p in the real world 71z is displayed in the display range 71e. The additional information 71f includes, for example, a circle surrounding the house 71a and a name "House A" of the house 71a. Meanwhile, as for the four houses 71q, 71r, 71s, and 71t not located within the display view angle 71i, four pieces of simplified additional information 71g are displayed in the display range 71e. The additional information 71g is a more simplified symbol than the additional information 71/ and is displayed at positions indicating directions of the houses 71q, 71r, 71s, and 71t in the real world 71z in the display range 71e. In the example of FIG. 3, two pieces of simplified additional information 71g are displayed at a left end of the display range 71e, and two pieces of simplified additional information 71g are displayed at a right end of the display range 71e ) based on an orientation of the head and a gaze direction (Higuchi, see paragraph [0055], where Higuchi discloses that the mode determining unit 62 calculates movement of a head using a signal of the sensor 106 such as an acceleration sensor or an inclination sensor. In a case where the mode determining unit 62 estimates that a user is searching for something on the basis of the calculated movement of the head, the mode determining unit 62 determines that the image superimposing mode is applied. Meanwhile, in a case where the mode determining unit 62 estimates that a user is gazing at something on the basis of the calculated movement of the head, the mode determining unit 62 determines that the real object superimposing mode is applied. Alternatively, the mode determining unit 62 may switch the mode by using a signal from the input device 103, such as a command input by voice recognition or a command input by press of a button) peripheral region that is a peripheral region of a region based on a direction of the gaze (Higuchi, see figure 3), wherein the recognition unit and the display controller are each implemented via at least one processor (Higuchi, see 101 in figure 2A and 111 in figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ambrus and Macgillivray with Higuchi. One would be motivated to modify Ambrus and Macgillivray by disclosing making a simplified display of information on the subject in a head orientation peripheral region that is a peripheral region of a region based on an orientation of the head and a gaze direction peripheral region that is a peripheral region of a region based on a direction of the gaze, wherein the recognition unit and the display controller are each implemented via at least one processor as taught by Higuchi, and thereby in order to grasp the whole image, allowing a user to move the head less frequently and to interpolate a relationship between the real world and the added information in the head (Higuchi, see paragraph [0003]).



As to Claim 2: 
Ambrus in view of Macgillivray in further view of Higuchi discloses the information processing apparatus according to claim 1, wherein the display controller is further configured to perform display control stepwise on a display mode and information granularity of the information on the subject according to a change in the shift in gaze and the move of the head with respect to the subject (Ambrus, see figure 4A).

As to Claim 3: 
Ambrus in view of Macgillivray in further view of Higuchi discloses the information processing apparatus according to claim 1, wherein the subject is a real object or a virtual object, and the display controller is further configured to, when the subject is the virtual object, control a position of display of the virtual object based on the direction of the gaze and the orientation of the head (Ambrus, see figure 4A).

As to Claim 14: 
Ambrus in view of Macgillivray in further view of Higuchi discloses the information processing apparatus according to claim 1, wherein the recognition unit is configured to recognize the shift in gaze based on a move of an eye of the user (Ambrus, see 602 in figure 6A, where Ambrus discloses calibrating an eye tracking system for determining one or more gaze vectors associated with an end user of an HMD).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624